DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21 and 22 are canceled.
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/30/2021 (originally filed papers) and 10/13/2021 (preliminary amendment).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/17/2022, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/30/2021 as modified by the preliminary amendment filed on 10/13/2021. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,282,750 has been reviewed and has been placed in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,282,750.
Appl. 17/390,566 – Claim 1. An apparatus comprising: 
US Pat. 10,282,750 – Claim 1. An apparatus comprising: 
Appl. 17/390,566 – Claim 1. a receiver for receiving broadcast data; 
US Pat. 10,282,750 – Claim 1. a receiver for receiving broadcast data; 
Appl. 17/390,566 – Claim 1. a communications interface in communication with a group communications network; 
US Pat. 10,282,750 – Claim 1. a communications interface in communication with a group communications network; 
Appl. 17/390,566 – Claim 1. a broadcast data content extractor responsive to the receiver and adapted to derive search terms and advert data from the received broadcast data, the advert data relating to an advert received in the broadcast data, 
US Pat. 10,282,750 – Claim 1. a broadcast data content extractor responsive to the receiver and adapted to receive a data stream corresponding to currently broadcast programming and extract content from the data stream, use the extracted content to derive a set of tags relating to the currently broadcast programming, and derive advertisement data from the received data stream corresponding to the currently broadcast programming, the advertisement data relating to an advertisement, wherein the advertisement data is derived contemporaneously with the corresponding broadcast of the advertisement; 
US Pat. 10,282,750 – Claim 1. an adaptive search engine configured to use the derived set of tags and a stream of communication documents to derive one or more search terms, wherein deriving the one or more search terms includes: identifying communication documents having one or more prefix-appended terms that match corresponding tags in the set of tags, and determining whether the one or more prefix-appended terms satisfy a threshold rate of occurrence within the stream of communication documents; and 
Appl. 17/390,566 – Claim 1. wherein on receipt of a query made by a user of the group communications network, the query comprising one or more of the search terms, the communications interface publishes a group communication comprising at least a portion of the advert data on the group communications network.
US Pat. 10,282,750 – Claim 1. wherein on receipt of a query received from a user account at the group communications network for documents posted on the group communications network, the query comprising one or more search terms comprising one or more of the derived prefix-appended search terms, the communications interface publishes a group communication to the user account on the group communications network comprising at least a portion of the derived advertisement data.
Appl. 17/390,566 – Claim 2. An apparatus according to claim 1, wherein the group communication is returned as a result of the query.
US Pat. 10,282,750 – Claim 2. An apparatus according to claim 1, wherein the group communication is returned as a result of the query.
Appl. 17/390,566 – Claim 3. An apparatus according to claim 1, wherein the search terms are derived from broadcast listings data extracted from the received broadcast data.
US Pat. 10,282,750 – Claim 3. An apparatus according to claim 1, wherein the set of tags are derived from broadcast listings data extracted from the received broadcast data.
Appl. 17/390,566 – Claim 4. An apparatus according to claim 1, wherein the group communication is published within a time period T from receipt of the advert data from the receiver.
US Pat. 10,282,750 – Claim 4. An apparatus according to claim 1, wherein the group communication is published within a time period T from receipt of the advertisement data from the receiver.
Appl. 17/390,566 – Claim 5. An apparatus according to claim 1, wherein the group communication published on the group communication network is visible only to users who have not viewed a related group communication comprising the portion of the advert data.
US Pat. 10,282,750 – Claim 5. An apparatus according to claim 1, wherein the group communication published on the group communication network is visible only to users who have not viewed a related group communication comprising the portion of the advertisement data.
Appl. 17/390,566 – Claim 6. An apparatus according to claim 1, further comprising an adaptive search engine arranged to: filter a stream of communications being received by the communications interface using one or more of the search terms to derive a sub-stream of communications; and extract one or more additional search terms from the sub-stream of communications based on the content of the sub-stream.

Appl. 17/390,566 – Claim 7. An apparatus according to claim 6, wherein each of the one or more additional search terms are extracted based on the frequency of their appearance in communications in the sub-stream of communications over a period W.

Appl. 17/390,566 – Claim 8. An apparatus according to claim 6, wherein extraction of each of the one or more additional search terms depends on the probability of their appearance in subsequent communications in the sub-stream based on the frequency of their appearance in previous communications in the sub-stream.

Appl. 17/390,566 – Claim 9. An apparatus according to claim 1, wherein the advert data comprises a broadcast time and a subject of the advert.
US Pat. 10,282,750 – Claim 8. An apparatus according to claim 1, wherein the advertisement data comprises a broadcast time and a subject of the advertisement.
Appl. 17/390,566 – Claim 10. An apparatus according to claim 1, wherein the broadcast data is received via one or more of an antenna, an internet protocol, a digital subscriber line, a digital cable, a digital satellite and a user input.
US Pat. 10,282,750 – Claim 9. An apparatus according to claim 1, wherein the broadcast data is received using one or more of an antenna, an internet protocol, a digital subscriber line, a digital cable, a digital satellite, or a user input.
Appl. 17/390,566 – Claim 11. An apparatus according to claim 1, wherein the broadcast data includes one or more of a subtitle stream, an audio stream, a video stream and broadcast listings data.
US Pat. 10,282,750 – Claim 10. An apparatus according to claim 1, wherein the broadcast data includes one or more of a subtitle stream, an audio stream, a video stream, or broadcast listings data.
Appl. 17/390,566 – Claim 12. An apparatus according to claim 1, wherein the broadcast data is extracted from a live broadcast or a non-live broadcast stored on a storage medium.
US Pat. 10,282,750 – Claim 11. An apparatus according to claim 1, wherein the broadcast data is extracted from a live broadcast or a non-live broadcast stored on a storage medium.
Appl. 17/390,566 – Claim 13. An apparatus according to claim 1, wherein the group communications network is a social media network.
US Pat. 10,282,750 – Claim 12. An apparatus according to claim 1, wherein the group communications network is a social media network.
Appl. 17/390,566 – Claim 14. A method comprising: 
US Pat. 10,282,750 – Claim 13. A method comprising: 
Appl. 17/390,566 – Claim 14. receiving broadcast data; 
US Pat. 10,282,750 – Claim 13. receiving a data stream corresponding to currently broadcast programming; 
Appl. 17/390,566 – Claim 14. receiving communications from a group communications network; 
US Pat. 10,282,750 – Claim 13. receiving a stream of communication documents from a group communications network using a communication interface; 
Appl. 17/390,566 – Claim 14. deriving search terms and advert data from the received broadcast data, the advert data relating to an advert received in the broadcast data; and 
US Pat. 10,282,750 – Claim 13. extracting content from the data stream and using the extracted content to derive a set of tags relating to the currently broadcast programming; 
US Pat. 10,282,750 – Claim 13. using the derived set of tags and the received stream of communications to derive one or more search terms, wherein deriving the one or more search terms includes: 
Appl. 17/390,566 – Claim 14. in response to a query at the group communications network, publishing a group communication comprising advertising data associated with to the derived advert data on the group communications network.
US Pat. 10,282,750 – Claim 13. in response to a query from a user account at the group communications network for documents posted on the group communications network, the query including one or more search terms comprising one or more of the derived prefix-appended search terms, publishing a group communication to the user account on the group communications network comprising at least a portion of the derived advertisement data.
Appl. 17/390,566 – Claim 15. A method according to claim 14, wherein the group communication is returned as a result of the query.
US Pat. 10,282,750 – Claim 14. A method according to claim 13, wherein the group communication is returned as a result of the query.
Appl. 17/390,566 – Claim 16. A method according to claim 14, wherein the search terms are derived from broadcast listings data extracted from the received broadcast data.
US Pat. 10,282,750 – Claim 15. A method according to claim 13, wherein the set of tags are derived from broadcast listings data extracted from the received broadcast data.

Appl. 17/390,566 – Claim 17. A method according to claim 14, further comprising: filtering a stream of communications using one or more of the search terms to derive a sub-stream of communications; extracting one or more additional search terms from the sub-stream of communications based on the content of the sub-stream.

Appl. 17/390,566 – Claim 18. A method according to claim 17, wherein each of the one or more additional search terms are extracted based on the frequency of their appearance in communications in the sub-stream of communications over a period T.

Appl. 17/390,566 – Claim 19. A method according to claim 17, wherein extraction of each of the one or more additional search terms depends on the probability of their appearance in subsequent communications in the sub-stream based on the frequency of their appearance in previous communications in the sub-stream.

Appl. 17/390,566 – Claim 20. An method according to claim 14, wherein the advert data comprises a broadcast time and a subject of the advert.
US Pat. 10,282,750 – Claim 18. A method according to claim 13, wherein the advertisement data comprises a broadcast time and a subject of the advertisement.
The remaining dependent claims are further rejected for their dependency upon a rejected independent base claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system/apparatus for synchronizing advertisements.
Claim 14 recites [a] method comprising: receiving broadcast data; receiving communications from a group communications network; deriving search terms and advert data from the received broadcast data, the advert data relating to an advert received in the broadcast data; and in response to a query at the group communications network, publishing a group communication comprising advertising data associated with to the derived advert data on the group communications network.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 14-20 recite a method and, therefore, are directed to the statutory class of a process. Claims 1-13 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 14: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
14. A method comprising:

No additional elements are positively claimed.
receiving broadcast data;
This limitation includes the step(s) of: receiving broadcast data. 
No additional elements are positively claimed.
This limitation is directed to receiving known information (e.g., receiving and transmitting information) in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
receiving communications from a group communications network;
This limitation includes the step(s) of: receiving communications from a group communications network. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
deriving search terms and advert data from the received broadcast data, the advert data relating to an advert received in the broadcast data; and
This limitation includes the step(s) of: deriving search terms and advert data from the received broadcast data, the advert data relating to an advert received in the broadcast data. 
No additional elements are positively claimed.
This limitation is directed to analyzing or parsing known information in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
in response to a query at the group communications network, publishing a group communication comprising advertising data associated with to the derived advert data on the group communications network.
This limitation includes the step(s) of: in response to a query at the group communications network, publishing a group communication comprising advertising data associated with to the derived advert data on the group communications network. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. Regarding method claim 14, there are NO additional elements which are positively claimed. Independent apparatus claim 1 claims a receiver and communications interface as any additional elements and these are recited at a high level of generality (i.e., as generic components performing generic computer functions such as receiving and communicating known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the communications network itself. There is no technological problem that the claimed invention solves. Rather, the communications network is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.  
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  The method claim does not claim any computing componetns. Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to monitor and display data. Applicant’s Specification (PGPub. 2022/0020058 [0027; 0125] [0027] FIG. 11 illustrates a general purpose computer/server for implementation of the present invention according to FIG. 1.) refers to a general computer system, but, they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed (apparatus claim 1) receiver and communications interface merely receive and communicate data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 1 also contains the identified abstract ideas, with the additional elements of a receiver and communications interface, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-13 and 15-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving broadcast data, receiving communications, deriving search terms, and publishing a group communication. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from facilitating the synchronizing of advertisements. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a.	Determining the scope and contents of the prior art;
b.	Ascertaining the differences between the prior art and the claims in issue;
c.	Resolving the level of ordinary skill in the pertinent art; and
d.	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Anderson 2012/0123854; in view of Ala-Luukko et al. 2009/0305662.
Claim 14. Anderson 2012/0123854 teaches A method comprising: receiving broadcast data (Anderson 2012/0123854 [0048 - broadcasting an advertisement at a broadcast time, monitoring at least one aggregate activity stream following the broadcast time, filtering the aggregate activity stream to identify messages that appear to be responsive to the broadcast advertisement] As highlighted in more detail above, a data mining and feedback system might be implemented over a network, where messages flow between nodes and computing devices are used by users at a plurality of nodes at least to initiate messages, where some of those users are recipients of a broadcast initial message from a message server or source. Advertising effectiveness can be measured for the at least one demographic, in part by, broadcasting an advertisement at a broadcast time, monitoring at least one aggregate activity stream following the broadcast time, filtering the aggregate activity stream to identify messages that appear to be responsive to the broadcast advertisement, determining when those messages were sent, filtering out messages that are probably unrelated, and determining at least one demographic for at least the plurality of messages that appear to be responsive to the broadcast advertisement.); receiving communications from a group communications network (Anderson 2012/0123854 [0002 - data mining of network activity in order to infer statistics about user responses and behaviors] The present application relates to data mining of network activity in order to infer statistics about user responses and behaviors in general and in particular to using time-sensitive data sources to determine time-based responses to advertising messages in unrelated media and incidental activities. [0007 - monitoring at least one social network, search engine or other online forum following the broadcast time, filtering social network traffic to identify messages, search engine queries to identify queries, or other traffic entries, that appear to be responsive to the broadcast advertisement] In a networked system, a method and apparatus for measuring advertising effectiveness involves broadcasting an advertisement at a broadcast time, monitoring at least one social network, search engine or other online forum following the broadcast time, filtering social network traffic to identify messages, search engine queries to identify queries, or other traffic entries, that appear to be responsive to the broadcast advertisement, determining a time of initiation for at least a plurality of entries that appear to be responsive to the broadcast advertisement, and determining at least one demographic for at least the plurality of the entries that appear to be responsive to the broadcast advertisement, thereby assessing advertising effectiveness.); deriving search terms and advert data from the received broadcast data, the advert data relating to an advert received in the broadcast data (Anderson 2012/0123854 [0007] In a networked system, a method and apparatus for measuring advertising effectiveness involves broadcasting an advertisement at a broadcast time, monitoring at least one social network, search engine or other online forum following the broadcast time, filtering social network traffic to identify messages, search engine queries to identify queries, or other traffic entries, that appear to be responsive to the broadcast advertisement, determining a time of initiation for at least a plurality of entries that appear to be responsive to the broadcast advertisement, and determining at least one demographic for at least the plurality of the entries that appear to be responsive to the broadcast advertisement, thereby assessing advertising effectiveness. [0057] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region.); and in response to a query at the group communications network, publishing a group communication comprising advertising data associated with to the derived advert data on the group communications network (Anderson 2012/0123854 [0020 - Data mining and feedback system 108 can then process this information to determine appropriate actions and send out electronic instructions 115 to that effect] In FIG. 1, a system 100 is shown, comprising a message server 101 that conveys an initial message 102 to a number of recipient electronic systems 103 where they can be viewed, heard, experienced, etc. by recipients. In response, recipients might take some action that can be electronically noticed, such as sending a message to a friend, to the messager, etc., perform a search, or take some other action, not necessarily explicitly in response to the initial message. Such actions might occur over the Internet 104 and might include sending a message via a user message server/service 105, initiating a search with a search engine system 106, or requesting content that in turn triggers the serving of other advertisements via ad server 107. A data mining and feedback system 108 is configured to make inquiries of such systems, such as by making an application programming interface ("API") call 110 to one or more of user message server/service 105, search engine system 106, or ad server 107 and getting a data record 111 in return that indicates, or can be used to determine, aggregate responses. Data mining and feedback system 108 can then process this information to determine appropriate actions and send out electronic instructions 115 to that effect. [0074 - Examples of instructions might be an electronic alert to a media director indicating statistics of the response to a pulse event] FIG. 4 is a block diagram illustrating operation of various processing components processing a message stream. As illustrated there, messages from various sources (such as those explained elsewhere herein) are provided to a pipeline 402. Operating on messages in pipeline 402 are a filter check process 404, a demographic tagger 406, a message type determiner 408, and an aggregator 410. The output of aggregator 410 is provided to an analyzer/selector 412 that outputs instructions 414 on actions to take. Examples of instructions might be an electronic alert to a media director indicating statistics of the response to a pulse event.).
Anderson 2012/0123854 may not expressly disclose the following features, however, Ala-Luukko et al. 2009/0305662 teaches receiving communications from a group communications network (Ala-Luukko et al. 2009/0305662 [Abstract; 0006 - information collection unit examines a group communications message received from the first group communications network element or the second group communications network elements] The present invention relates to a method for collecting inter-operator charging information in a group communications system comprising a first group communications network element and a second group communications network element. An intermediate charging information collection unit is provided in an interface between the group communication network elements. The charging information collection unit examines a group communications message received from the first group communications network element or the second group communications network elements. A charging information unit is generated based on at least a portion of the message and the charging information unit is applied for inter-network charging to charge for use of inter-network resources. [0006] The present invention is related to collecting inter-operator charging information in a group communications system for distributing data or speech packets to mobile stations according to their group memberships, the system comprising a first group communications network element and a second group communications network element. According to an aspect of the invention, an intermediate charging information collection unit is provided in an interface between the group communication network elements. The charging information collection unit examines a group communications message received from the first group communications network element or the second group communications network element. A charging information unit for inter-operator charging to charge for inter-network resources is generated based on at least a portion of the message and the charging information unit is applied for inter-operator charging.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Anderson 2012/0123854 to include the receiving communications from a group communications network features as taught by Ala-Luukko et al. 2009/0305662. One of ordinary skill in the art would have been motivated to do so in order to analyze and receive group communications which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). 
Claim 1. An apparatus comprising: 
a receiver for receiving broadcast data; 
a communications interface in communication with a group communications network; 
a broadcast data content extractor responsive to the receiver and adapted to derive search terms and advert data from the received broadcast data, the advert data relating to an advert received in the broadcast data, wherein on receipt of a query made by a user of the group communications network, the query comprising one or more of the search terms, the communications interface publishes a group communication comprising at least a portion of the advert data on the group communications network.
Claim 1, has similar limitations as of Claim(s) 14, therefore it is REJECTED under the same rationale as Claim(s) 14. 

Claim 2. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the group communication is returned as a result of the query (Anderson 2012/0123854 [0023-0024; 0028] [0023] In a specific example, suppose Company C developed an advertising campaign for a Product P and scheduled an advertisement for Product P to run on a set of national spots at 6:00 pm. PST. As the advertisement is running, a computer process can monitor public postings. For example, the computer process can monitor a datastream provided by Twitter of messages posted by users of that service, monitor messages in other online forums, or the like. In other cases, the data scanned is not public, but is provided or available to the computer process. An example might be a search engine service that has a datastream comprising all of the search queries entered and the time they are entered. [0024] The computer process may filter unrelated messages from messages that are responsive to the advertisement. For example, suppose Product P is a car, and it is the "Speedster" model. An advertisement is shown on television and then shortly thereafter messages show up on a social network (e.g., "Did you see that commercial for the car, the Speedster, showing it climbing the side of a building?" or "Saw an ad for a car that I want 2 buy."). As should be apparent from those two examples, sometimes it can be easy to identify a message that was sent in response to the advertisement and sometimes it is hard. Naturally, it is trivial to identify messages when they come from a user and are directed to the advertiser and relate to an advertisement (e.g., "I saw your ad for the car that climbs buildings and want to buy one. Where can I?" or "I just had to call to say I disagree with your advertisement."). It is more difficult when the messages are not necessarily directed back at the advertiser but are public messages directed at others, or inferences from non-messaging operations, such as searching using keywords. [0028] In a specific example, a stream of many thousands of messages or search queries ("entries") are scanned and parsed into individual words (which might be strings of characters and/or digits and/or punctuation) and a listing of words by frequency is generated. From that, the top N words in a selection set are excluded and words occurring less frequently than the top M words in the selection set. In a specific example, N=300 and M=10,000 so that the 10,000 most popular words are considered, except that the top 300 words are first discarded. Words can be "stemmed" ahead of time (e.g., so that "stop" and "stopping" are treated as the same one word).).

Claim 15. A method according to claim 14, wherein the group communication is returned as a result of the query.
Claim 15, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claim 3. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the search terms are derived from broadcast listings data extracted from the received broadcast data (Anderson 2012/0123854 [0017] In some cases, the presumed responses are themselves inferred from other activity. For example, if an advertisement or content server serves content based on other aggregate actions, such as user queries or messages, then the activities of the advertisement or content server might be used to infer what that user activity was, which might not be directly observable. As a specific example, suppose an initial message were a broadcast advertisement about a movie titled "Speedy Sam Invades Lower Manhattan." Following the broadcast, if search queries for "Will `Speedy Sam` ever show in Smalltown?" increase or show a sudden upswing, the advertiser might take a responsive action such as scheduling more advertisements (or movie showings) for the movie in Smalltown, whereas increases around the same time for hotel reservations in Lower Manhattan might be ignored as being unrelated to the initial message. Of course, in many cases, the correspondence between the initial message and the responses might not be as obvious as this example and might be even less obvious to an automated data mining process.).

Claim 16. A method according to claim 14, wherein the search terms are derived from broadcast listings data extracted from the received broadcast data.
Claim 16, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claim 4. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the group communication is published within a time period T from receipt of the advert data from the receiver (Anderson 2012/0123854 [0050] A real-time advertising management system might comprise a server for monitoring user messages in real-time, a data mining module for extracting or mining user activity, from the monitored user messages, that is determined to be reactions to a previously broadcast advertisement, and selecting one of a plurality of possible broadcast advertisements, based on results of extracted user activity determinations. As used herein, "real-time" refers to time periods within which users, viewers and others might perceive a response as being a real-time response. For example, if a half-hour television show is being broadcast and user messages sent 10 minutes into the show indicate that viewers would be interested in a particular advertisement, plot change, or other response, it might be sufficiently real-time to have the plot change at the 20-minute mark, but it might not be considered real-time to have the reaction occur several weeks later in a later episode of the show. Some real-time responses might be within a second of the user messages being broadcast, some within a few minutes, and some within a longer time period, depending on the particular context. In other contexts, perhaps even a few minutes would not be considered a real-time time period.).

Claim 5. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the group communication published on the group communication network is visible only to users who have not viewed a related group communication comprising the portion of the advert data (Anderson 2012/0123854 [0016; 0042] [0016] In an example data mining and feedback system, a message is delivered in a broadcast fashion to a known or unknown group of recipients or potential recipients. The aggregate reactions of the recipients (or approximations, samplings or proxies thereto) are monitored, typically in real-time or near real time, and then some action is taken by the data mining and feedback system to decide what to broadcast next. The reactions might be broadcasted or not. Examples of actions to take are to alter the messaging based on feedback of the responses, altering content and/or providing additional messages. In some cases, the aggregate reactions are inferred from actions presumed to be in response to the initial message, without having certainty on that, and might involve monitoring messaging systems for messages presumed to be in response to the initial message, or to monitor search queries or other actions. [0042] A surveillance system might be provided for the quick identification of new topics for entries by continuously mapping new entries onto the basis functions as defined above. The Residual entries are then examined to determine if there are new coherent classes of entries--the entries associated with these new coherent classes are identified as new topics of discussion and potential interest. The subspace is modified to them to update for future surveillance. In effect, this can be used to track new memes (i.e., cultural or social ideas or concepts that are transmitted from person to person in a manner analogous to the biological transmission of genes) as opposed to looking for new hot topics by word searching.).


Claim 6. Anderson 2012/0123854 further teaches An apparatus according to claim 1, further comprising an adaptive search engine (Anderson 2012/0123854 [0020; Fig. 1] In FIG. 1, a system 100 is shown, comprising a message server 101 that conveys an initial message 102 to a number of recipient electronic systems 103 where they can be viewed, heard, experienced, etc. by recipients. In response, recipients might take some action that can be electronically noticed, such as sending a message to a friend, to the messager, etc., perform a search, or take some other action, not necessarily explicitly in response to the initial message. Such actions might occur over the Internet 104 and might include sending a message via a user message server/service 105, initiating a search with a search engine system 106, or requesting content that in turn triggers the serving of other advertisements via ad server 107. A data mining and feedback system 108 is configured to make inquiries of such systems, such as by making an application programming interface ("API") call 110 to one or more of user message server/service 105, search engine system 106, or ad server 107 and getting a data record 111 in return that indicates, or can be used to determine, aggregate responses. Data mining and feedback system 108 can then process this information to determine appropriate actions and send out electronic instructions 115 to that effect.) arranged to: filter a stream of communications being received by the communications interface using one or more of the search terms to derive a sub-stream of communications (Anderson 2012/0123854 [0028 - stream of many thousands of messages or search queries ("entries") are scanned and parsed into individual words] In a specific example, a stream of many thousands of messages or search queries ("entries") are scanned and parsed into individual words (which might be strings of characters and/or digits and/or punctuation) and a listing of words by frequency is generated. From that, the top N words in a selection set are excluded and words occurring less frequently than the top M words in the selection set. In a specific example, N=300 and M=10,000 so that the 10,000 most popular words are considered, except that the top 300 words are first discarded. Words can be "stemmed" ahead of time (e.g., so that "stop" and "stopping" are treated as the same one word). [0057 - a filter check might be performed on a search engine stream, to identify the words that match the search terms] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region.); and extract one or more additional search terms from the sub-stream of communications based on the content of the sub-stream (Anderson 2012/0123854 [0050] A real-time advertising management system might comprise a server for monitoring user messages in real-time, a data mining module for extracting or mining user activity, from the monitored user messages, that is determined to be reactions to a previously broadcast advertisement, and selecting one of a plurality of possible broadcast advertisements, based on results of extracted user activity determinations. As used herein, "real-time" refers to time periods within which users, viewers and others might perceive a response as being a real-time response. For example, if a half-hour television show is being broadcast and user messages sent 10 minutes into the show indicate that viewers would be interested in a particular advertisement, plot change, or other response, it might be sufficiently real-time to have the plot change at the 20-minute mark, but it might not be considered real-time to have the reaction occur several weeks later in a later episode of the show. Some real-time responses might be within a second of the user messages being broadcast, some within a few minutes, and some within a longer time period, depending on the particular context. In other contexts, perhaps even a few minutes would not be considered a real-time time period. [0055] One response of a real-time advertising management system might be to extract or mine user activity, from the monitored user messages, that is determined to be reactions to a previously broadcast advertisement, and alter one or more of a direction of broadcast content, a creative direction of a show, and/or a camera angle based on results of extracted user activity determinations.). 

Claim 17. A method according to claim 14, further comprising: filtering a stream of communications using one or more of the search terms to derive a sub-stream of communications; extracting one or more additional search terms from the sub-stream of communications based on the content of the sub-stream.
Claim 17, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claim 7. Anderson 2012/0123854 further teaches An apparatus according to claim 6, wherein each of the one or more additional search terms are extracted based on the frequency of their appearance in communications in the sub-stream of communications over a period W (Anderson 2012/0123854 [0047 – incidence interpreted as frequency] An example of word distribution might be a rule that if responses from a particular recipient have high incidences of "Mom," "Dad," "mall," and "school," it might be inferred that the messages are from the "suburban teenager" demographic, whereas high incidences of "burden of proof", "evidentiary hearing," and "cross-examination" might allow for an inference that the messages are from the "trial lawyer" demographic. [0029 - frequency of occurrence] Then, the weights of each of the remaining 9,700 words can form the set of sparse vectors. In some embodiments, the weights are directly related to the frequency of occurrence whereas in others, the weights also take into account an estimate of the descriptive power of the "words" that occur. For example, "horsepower" might get a higher descriptive weight than the word "the.").

Claim 18. A method according to claim 17, wherein each of the one or more additional search terms are extracted based on the frequency of their appearance in communications in the sub-stream of communications over a period T.
Claim 18, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claim 8. Anderson 2012/0123854 further teaches An apparatus according to claim 6, wherein extraction of each of the one or more additional search terms depends on the probability of their appearance in subsequent communications in the sub-stream based on the frequency of their appearance in previous communications in the sub-stream (Anderson 2012/0123854 [0028-0030; 0034; 0048; 0056-0064; 0075-0076] [0028] In a specific example, a stream of many thousands of messages or search queries ("entries") are scanned and parsed into individual words (which might be strings of characters and/or digits and/or punctuation) and a listing of words by frequency is generated. From that, the top N words in a selection set are excluded and words occurring less frequently than the top M words in the selection set. In a specific example, N=300 and M=10,000 so that the 10,000 most popular words are considered, except that the top 300 words are first discarded. Words can be "stemmed" ahead of time (e.g., so that "stop" and "stopping" are treated as the same one word). [0029] Then, the weights of each of the remaining 9,700 words can form the set of sparse vectors. In some embodiments, the weights are directly related to the frequency of occurrence whereas in others, the weights also take into account an estimate of the descriptive power of the "words" that occur. For example, "horsepower" might get a higher descriptive weight than the word "the." [0034] Another approach to measuring the weight is to define entries as a set of weightings on subspace basis vectors. Then, a filter process or module can search for peaks in one-dimensional or multidimensional histograms of the weights describing mechanically or partially mechanically or partially generated entries. [0048] As highlighted in more detail above, a data mining and feedback system might be implemented over a network, where messages flow between nodes and computing devices are used by users at a plurality of nodes at least to initiate messages, where some of those users are recipients of a broadcast initial message from a message server or source. Advertising effectiveness can be measured for the at least one demographic, in part by, broadcasting an advertisement at a broadcast time, monitoring at least one aggregate activity stream following the broadcast time, filtering the aggregate activity stream to identify messages that appear to be responsive to the broadcast advertisement, determining when those messages were sent, filtering out messages that are probably unrelated, and determining at least one demographic for at least the plurality of messages that appear to be responsive to the broadcast advertisement. [0056] While there are many possible examples, one specific set of examples will be described, with the understanding that the present scope of the present application is not limited to these specific examples. Suppose one implementation is for measurement of marketing effectiveness of broadcast messages that relate to the feature film "Famous Pirate Movie, Part 2" and its star "Stanley Big-Talent."[0057] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region.[0058] Once a message is tagged, it can be further characterized by a message type, such as "mechanical" versus "non-mechanical." This can be done by identifying the level of similarity between messages, wherein mechanical messages score very high on similarity, and can be removed or down weighted.[0059] Sentiment analysis can then be performed. While many messages might have a mixed sentiment, they might still be grouped as "generally positive," "generally negative," and "mixed." In some cases, the mixed nature of the message can be split. For example, the message "I can't believe they are making another Famous Pirate movie. Stanley Big-Talent is hot." Is a mixed message, but still is useful because it indicates a negative rating for one topic (the movie) and a positive rating for another topic (the lead actor) and this could be used effectively for marketing by downplaying the movie itself and boosting the actor. [0060] As explained above, a broadcast advertisement might be sent out and responses measured. This is an example of how the systems described herein could be used to generate a "pulse" and measure a "pulse response" shortly thereafter. For example, two advertisements might be developed for a movie, each focusing on different characters in the movie. If a first pulse is sent (e.g., the advertisement focusing on the first character is broadcast) and the response is measured, a later pulse (or a pulse in a different direction or market at the same or different time) focusing on the second character is sent out and the response measured. The differences in the pulse responses can be used to adjust the movie or further marketing. In some cases, where differentiation of pulse responses is possible, there might be two (or more) simultaneous pulses in the same market.[0061] In some embodiments, a pulse is sent out, the responses simply recorded, with irrelevant or unrelated responses discarded. From the remaining responses, an analysis system might generate a set of sparse vectors that are used as a sparse SVD, with hierarchical clustering provided. The message type (mechanical or non-mechanical) might be taken into account, or not. The message format (e.g., SMS text, social network message, short message using a service such as Twitter, e-mail, etc.) might also be taken into account. From such analysis of the responses, inferences can be made about the effect of the pulse and actions taken in response to those inferences. Some actions might include changing a future advertisement, product or service offering or other actions. In the case of movies, the inferences might be used to alter the movie, such as editing a movie so that if a pulse relating to a particular character results in a higher than expected response, increasing the importance of that character in the movie, so as to satisfy audiences in advance.[0062] In some embodiments, pulses and responses are not limited to discrete events, but can form a continuously monitored feedback loop, where there is a stream of pulses, or the discrete feedback loop wherein the response to a pulse is an action that is itself a pulse for further response analysis.[0063] FIG. 2 is a flowchart of a method for data mining to determine responses to messages. As shown there, the method begins with a pulse event being generated (step S1). This might be message or communication or other event that is to trigger responses. A message reflecting that pulse event is generated, such as a broadcast advertisement, at a time t.sub.b (step S2). Following time t.sub.b, a message monitor monitors network traffic (S3). This traffic can take the form of social networking messages (e.g., postings of Twitter messages, activity on Facebook pages, etc.), search queries, URL requests, etc.[0064] The monitored traffic is filtered to exclude, ignore and/or reduce the weight of messages that are deemed not resulting from the pulse event (S4) and that occurred after time t.sub.b. Of the messages that remain, that are deemed to be a response, result and/or reaction to the pulse event, they are analyzed in the aggregate to determine characteristics of the messages (S5). In some cases, words used are considered, demographics are estimated, and/or topics of discussion are extracted. Details of such operations are described above. [0075] Filter check process 404 might be program code that compares elements of messages/searches/URLs (text, content, metadata, timestamp, etc.) against a set of filter rules 420 stored in electronic form. Some example rules 422 are illustrated, such as a rule 422(1) that messages that are time stamped prior to the pulse timestamp are filtered out (because causality indicates that they are not in response to the pulse) and a rule 422(2) that messages that contain the word "movie" are filtered in. Rules might be applied in various orders or might be order independent. Rules might be combined in "and," "or," and/or "xor" fashion. Rules might result in weights being assigned, where the combined weight of the rules forms a score relating to the certainty as to whether a message is in response to a pulse.[0076] One message is shown, which is just an example, and many more might be present. That message has the text "I like this movie" and has a timestamp of 1:38 pm. This message might or might not be related to a movie advertisement that occurred at 1:30 pm. Of course, if the movie advertisement was for Disney/Pixar's "Cars 2" broadcast in the San Francisco Bay Area at 1:30 pm and a message was from a social network user self-identified as being from San Francisco, Calif. and the text of the message was "Wow! I just saw the Cars 2 trailer on TV and can't wait to see the movie," filter check process 404 might hit several "filter in" rules (e.g., broadcast area and user demographic area overlap, timestamps are close in time, "saw" and "trailer" were in the message, a match occurred between the topic of the advertisement and text in the message--"Cars 2," etc.) such that filter check process 404 would highly weight the message towards being a response to the advertisement. ).

Claim 19. A method according to claim 17, wherein extraction of each of the one or more additional search terms depends on the probability of their appearance in subsequent communications in the sub-stream based on the frequency of their appearance in previous communications in the sub-stream.
Claim 19, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 

Claim 9. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the advert data comprises a broadcast time and a subject of the advert (Anderson 2012/0123854 [0023-0024; 0059; 0076] [0023] In a specific example, suppose Company C developed an advertising campaign for a Product P and scheduled an advertisement for Product P to run on a set of national spots at 6:00 pm. PST. As the advertisement is running, a computer process can monitor public postings. For example, the computer process can monitor a datastream provided by Twitter of messages posted by users of that service, monitor messages in other online forums, or the like. In other cases, the data scanned is not public, but is provided or available to the computer process. An example might be a search engine service that has a datastream comprising all of the search queries entered and the time they are entered. [0024] The computer process may filter unrelated messages from messages that are responsive to the advertisement. For example, suppose Product P is a car, and it is the "Speedster" model. An advertisement is shown on television and then shortly thereafter messages show up on a social network (e.g., "Did you see that commercial for the car, the Speedster, showing it climbing the side of a building?" or "Saw an ad for a car that I want 2 buy."). As should be apparent from those two examples, sometimes it can be easy to identify a message that was sent in response to the advertisement and sometimes it is hard. Naturally, it is trivial to identify messages when they come from a user and are directed to the advertiser and relate to an advertisement (e.g., "I saw your ad for the car that climbs buildings and want to buy one. Where can I?" or "I just had to call to say I disagree with your advertisement."). It is more difficult when the messages are not necessarily directed back at the advertiser but are public messages directed at others, or inferences from non-messaging operations, such as searching using keywords. [0059] Sentiment analysis can then be performed. While many messages might have a mixed sentiment, they might still be grouped as "generally positive," "generally negative," and "mixed." In some cases, the mixed nature of the message can be split. For example, the message "I can't believe they are making another Famous Pirate movie. Stanley Big-Talent is hot." Is a mixed message, but still is useful because it indicates a negative rating for one topic (the movie) and a positive rating for another topic (the lead actor) and this could be used effectively for marketing by downplaying the movie itself and boosting the actor. [0076] One message is shown, which is just an example, and many more might be present. That message has the text "I like this movie" and has a timestamp of 1:38 pm. This message might or might not be related to a movie advertisement that occurred at 1:30 pm. Of course, if the movie advertisement was for Disney/Pixar's "Cars 2" broadcast in the San Francisco Bay Area at 1:30 pm and a message was from a social network user self-identified as being from San Francisco, Calif. and the text of the message was "Wow! I just saw the Cars 2 trailer on TV and can't wait to see the movie," filter check process 404 might hit several "filter in" rules (e.g., broadcast area and user demographic area overlap, timestamps are close in time, "saw" and "trailer" were in the message, a match occurred between the topic of the advertisement and text in the message--"Cars 2," etc.) such that filter check process 404 would highly weight the message towards being a response to the advertisement.).

Claim 20. An method according to claim 14, wherein the advert data comprises a broadcast time and a subject of the advert.
Claim 20, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9. 

Claim 10. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the broadcast data is received via one or more of an antenna, an internet protocol, a digital subscriber line, a digital cable, a digital satellite and a user input (Anderson 2012/0123854 [0022-0024; 0069] [0069] Embodiments of network interface 350 typically include an Ethernet card, a modem (telephone, satellite, cable, ISDN), (asynchronous) digital subscriber line (DSL) unit, and the like. Network interface 350 is typically coupled to a computer network as shown. In other embodiments, network interface 350 may be physically integrated on the motherboard of computer 320, may be a software program, such as soft DSL, or the like.).

Claim 11. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the broadcast data includes one or more of a subtitle stream, an audio stream, a video stream and broadcast listings data (Anderson 2012/0123854 [0003; 0017; 0022-0024; 0079] [0003] Effectiveness of television advertising can be measured, somewhat, by broadcasting (sometimes in a loud voice) the message to "call now" so that interested parties will immediately make a phone call. However, such responses would likely be limited to those with an immediate interest in what is being sold and exclude those who are undecided about the offering, do not have immediate access to a telephone, etc., but might nonetheless be influenced by the advertising. [0017] In some cases, the presumed responses are themselves inferred from other activity. For example, if an advertisement or content server serves content based on other aggregate actions, such as user queries or messages, then the activities of the advertisement or content server might be used to infer what that user activity was, which might not be directly observable. As a specific example, suppose an initial message were a broadcast advertisement about a movie titled "Speedy Sam Invades Lower Manhattan." Following the broadcast, if search queries for "Will `Speedy Sam` ever show in Smalltown?" increase or show a sudden upswing, the advertiser might take a responsive action such as scheduling more advertisements (or movie showings) for the movie in Smalltown, whereas increases around the same time for hotel reservations in Lower Manhattan might be ignored as being unrelated to the initial message. Of course, in many cases, the correspondence between the initial message and the responses might not be as obvious as this example and might be even less obvious to an automated data mining process.[0022] In some embodiments, a message is transmitted over a broadcast medium (television, radio, etc.) to an unknown number of recipients. To determine the impact of the message on those recipients (and possibly the size of the set), data mining and feedback system 108 can "data mine" traffic streams for various online social networks or other sources where messages to those sources can be scanned using a computer process, flagged by time of creation of the message, and relation to a particular advertisement. Using low latency feedback from these sources, programming of advertisements can be adjusted, possibly on a time scale from hours to a few days. [0079] In this manner, streams of messages can be analyzed in the aggregate to determine possible responses to reactions to a pulse event such as an advertisement.).

Claim 12. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the broadcast data is extracted from a live broadcast or a non-live broadcast stored on a storage medium (Anderson 2012/0123854 [0051; 0060; 0070-0071] [0051] The previously broadcast advertisement might be an advertisement conveyed over one or more of television, radio, a billboard, and/or Internet advertising media. The selected one of the plurality of possible broadcast advertisements might be an advertisement to be conveyed over one or more of television, radio, a billboard, and/or Internet advertising media, such that the media for the previously broadcast advertisement and the selected one of the plurality of possible broadcast advertisements can be conveyed using distinct media. [0070] Computer 320 typically includes familiar computer components such as a processor 360, and memory storage devices, such as a random access memory (RAM) 370, disk drives 380, and system bus 390 interconnecting the above components. In one embodiment, computer 320 is a PC compatible computer having multiple microprocessors such as Xeon.TM. microprocessor from Intel Corporation.[0071] RAM 370 and disk drive 380 are examples of tangible media for storage of rules, program code, content usable for broadcast messages and pulse details, as well as storage of analysis results and message aggregate data. Storage might also include other computer programs, operating system code, embodiments described in the present application, program code configured to direct computer system 300 to perform the above described functions, and the like. Other types of tangible media include floppy disks, removable hard disks, optical storage media such as CD-ROMS, DVDs, Blu-Ray disks, semiconductor memories such as flash memories, read-only-memories (ROMS), battery-backed volatile memories, networked storage devices, and the like.).

Claim 13. Anderson 2012/0123854 further teaches An apparatus according to claim 1, wherein the group communications network is a social media network (Anderson 2012/0123854 [0007; 0023; 0063] In a networked system, a method and apparatus for measuring advertising effectiveness involves broadcasting an advertisement at a broadcast time, monitoring at least one social network, search engine or other online forum following the broadcast time, filtering social network traffic to identify messages, search engine queries to identify queries, or other traffic entries, that appear to be responsive to the broadcast advertisement, determining a time of initiation for at least a plurality of entries that appear to be responsive to the broadcast advertisement, and determining at least one demographic for at least the plurality of the entries that appear to be responsive to the broadcast advertisement, thereby assessing advertising effectiveness. [0023] In a specific example, suppose Company C developed an advertising campaign for a Product P and scheduled an advertisement for Product P to run on a set of national spots at 6:00 pm. PST. As the advertisement is running, a computer process can monitor public postings. For example, the computer process can monitor a datastream provided by Twitter of messages posted by users of that service, monitor messages in other online forums, or the like. In other cases, the data scanned is not public, but is provided or available to the computer process. An example might be a search engine service that has a datastream comprising all of the search queries entered and the time they are entered. [0063] FIG. 2 is a flowchart of a method for data mining to determine responses to messages. As shown there, the method begins with a pulse event being generated (step S1). This might be message or communication or other event that is to trigger responses. A message reflecting that pulse event is generated, such as a broadcast advertisement, at a time t.sub.b (step S2). Following time t.sub.b, a message monitor monitors network traffic (S3). This traffic can take the form of social networking messages (e.g., postings of Twitter messages, activity on Facebook pages, etc.), search queries, URL requests, etc.).

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan 2006/0229938 [Abstract] A method and system for computing online advertising statistics in real time is disclosed. One aspect of the invention involves a method of receiving one or more data streams containing real-time data concerning online advertisements for an advertiser; applying a continuous query to the one or more data streams; generating an ongoing response to the continuous query; and sending at least a portion of the ongoing response to a computer associated with the advertiser.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682